Name: Council Regulation (EC) No 1606/98 of 29 June 1998 amending Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community and Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 with a view to extending them to cover special schemes for civil servants
 Type: Regulation
 Subject Matter: employment;  labour market;  social protection;  executive power and public service
 Date Published: nan

 Avis juridique important|31998R1606Council Regulation (EC) No 1606/98 of 29 June 1998 amending Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community and Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 with a view to extending them to cover special schemes for civil servants Official Journal L 209 , 25/07/1998 P. 0001 - 0015COUNCIL REGULATION (EC) No 1606/98 of 29 June 1998 amending Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community and Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 with a view to extending them to cover special schemes for civil servantsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Economic Community, and in particular Articles 51 and 235 thereof,Having regard to the proposal from the Commission (1), submitted after consultation of the Administrative Commission on Social Security for Migrant Workers,Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),(1) Whereas, taking account of the judgment of the Court of Justice of the European Communities of November 1995, Case C-443/93 (Ioannis Vougioukas v. Idryma Koinonikon Asfalisseon - IKA, ECR 1995, p. I-4033), the scope of Regulation (EEC) No 1408/71 (4) and (EEC) No 574/72 (5) should be extended to include the special schemes for civil servants and persons treated as such;(2) Whereas, taking account of that judgment and for the purposes of the application of those regulations, it is appropriate, subject to any special arrangements in this Regulation, to treat members of special schemes for civil servants and persons treated as such as employed persons;(3) Whereas persons insured in a special scheme for civil servants may simultaneously be self-employed; whereas the Treaty has not provided the necessary powers to take appropriate measures within the field of social security for self-employed persons and therefore the use of Article 235 is justified;(4) Whereas the adaptations to be made to the enacting terms of Regulations (EEC) No 1408/71 and (EEC) No 574/72 require adaptation of some of their Annexes;(5) Whereas it is necessary for the conditions for the application of coordination to certain special schemes to be specified in an Annex;(6) Whereas it is necessary to take account of the unique characteristics of certain special pension schemes for civil servants in some Member States, and in particular, the absence in some Member States of systems of coordination between special schemes and the general scheme, the existence in other Member States of particular systems of coordination between special schemes and the general scheme, the limited scope of such schemes and their particular budgetary and reward structures, for example eligibility which is directly linked to long periods of service;(7) Whereas, there is no common definition of the notion of civil servant, and there are important disparities, both in terms of the social protection systems which cover them, and in the material and personal field of application of these systems;(8) Whereas in order to take into account the unique characteristics of these special pension schemes while preserving the general balance of the system of coordination, a limited derogation from the general principle of aggregation is therefore justified, so that under such schemes periods completed under a special scheme in another Member State need not be taken into account, but loss of those periods is avoided by requiring that they be taken into account under the first Member State's general scheme, even when the person concerned has not completed a period under that scheme;(9) Whereas it is also necessary to take into account the unique characteristics of these special schemes by adoption of a limited derogation from the usual arrangements for determining the applicable legislation, in that in certain circumstances it will be appropriate for persons covered by special schemes for civil servants to be subject to the legislation of more than one Member State;(10) Whereas it is in the interest of members of special schemes for civil servants and persons treated as such that orphans' pensions provided for by such schemes should be calculated in accordance with the provisions of Chapter 3 of Title III, rather than Chapter 8;(11) Whereas the special nature and characteristics of supplementary pensions schemes within the scope of Council Directive 98/49/EC of 29 June 1998 on safeguarding the supplementary pension rights of employed and self-employed persons moving within the European Community (6), and the diversity of such schemes within and between Member States, means that they do not fall within and should not be subject to the system of coordination provided for in this Regulation, except for schemes which are covered by the term 'legislation` as defined by the first subparagraph of Article 1(j) of Regulation (EEC) No 1408/71 or in respect of which a Member State makes a declaration under that Article,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 1408/71 is hereby amended as follows:(1) Article 1 shall be amended as follows:(a) point (a)(i) shall be replaced by the following:'(i) any person who is insured, compulsorily or on an optional continued basis, for one or more of the contingencies covered by the branches of a social security scheme for employed or self-employed persons or by a special scheme for civil servants;`(b) the following point shall be added after point (j):'(ja) "special scheme for civil servants" means any social security scheme which is different from the general social security scheme applicable to employed persons in the Member States concerned and to which all, or certain categories of, civil servants or persons treated as such are directly subject;`(c) the following shall be added to point (r):'periods completed under a special scheme for civil servants are also considered as periods of insurance;`(d) the following shall be added to point (s):'periods completed under a special scheme for civil servants are also considered as periods of employment;`(2) Article 2(3) shall be deleted;(3) in Article 4(4), the words 'or to special schemes for civil servants and persons treated as such` shall be deleted;(4) Article 13(1) shall be replaced by the following:'1. Subject to Articles 14c and 14f, persons to whom this Regulation applies shall be subject to the legislation of a single Member State only. That legislation shall be determined in accordance with the provisions of this Title;`(5) Article 14d(1) shall be replaced by the following:'1. The person referred to in Article 14(2) and (3), Article 14a(2), (3) and (4), Article 14c(a) and Article 14e shall be treated, for the purposes of application of the legislation laid down in accordance with these provisions, as if he pursued all his professional activity or activities in the territory of the Member State concerned.`(6) in Title II, the following Articles shall be inserted:'Article 14eSpecial rules applicable to persons insured in a special scheme for civil servants who are simultaneously employed and/or self-employed in the territory of one or more other Member StatesA person who is simultaneously employed as a civil servant or a person treated as such and insured in a special scheme for civil servants in one Member State and who is employed and/or self-employed in the territory of one or more other Member States shall be subject to the legislation of the Member State in which he is insured in a special scheme for civil servants.Article 14fSpecial rules applicable to civil servants simultaneously employed in more than one Member State and insured in one of these States in a special schemeA person who is simultaneously employed in two or more Member States as a civil servant or person treated as such and insured in at least one of those Member States in a special scheme for civil servants shall be subject to the legislation of each of these Member States.`(7) in Chapter 2 of Title III, the following section shall be added:'Section 5Persons covered by a special scheme for civil servantsArticle 43a1. The provisions of Articles 37, 38(1), 39 and Sections 2, 3 and 4 shall apply by analogy to persons covered by a special scheme for civil servants.2. However, if the legislation of a Member State makes the acquisition, liquidation, retention or recovery of the rights to benefits under a special scheme for civil servants subject to the condition that all periods of insurance have been completed under one or more special schemes for civil servants in that Member State, or are regarded by the legislation of that Member State as equivalent to such periods, account shall be taken only of the periods which can be recognised under the legislation in that Member State.If, account having been taken of the periods thus completed, the person concerned does not satisfy the conditions for the receipt of these benefits, these periods shall be taken into account for the granting of the benefits under the general scheme or, failing that, the scheme applicable to manual or clerical workers, as the case may be.3. Where, under the legislation of a Member State, benefits are calculated on the basis of the last salary or salaries received during a reference period, the competent institution of that State shall take into account for the purposes of the calculation only those salaries, duly revalued, received during the period or periods for which the person concerned was subject to that legislation.`(8) Chapter 3 of Title III shall be amended as follows:(a) Article 44(3) shall be replaced by the following:'3. Save as otherwise provided for in Article 79a, this Chapter shall not apply to increases in pensions or to supplements for pensions in respect of children or to orphan's pensions granted in accordance with the provisions of Chapter 8.`(b) the following Article shall be added:'Article 51aPersons covered by a special scheme for civil servants1. The provisions of Article 44, Article 45(1), (5) and (6) and Articles 46 to 51 shall apply by analogy to persons covered by a special scheme for civil servants.2. However, if the legislation of a Member State makes the acquisition, liquidation, retention or recovery of the rights to benefits under a special scheme for civil servants subject to the condition that all periods of insurance have been completed under one or more special schemes for civil servants in that Member State, or are regarded by the legislation of that Member State as equivalent to such periods, account shall be taken only of the periods which can be recognised under the legislation in that Member State.If, account having been taken of the periods thus completed, the person concerned does not satisfy the conditions for the receipt of these benefits, these periods shall be taken into account for the granting of the benefits under the general scheme or, failing that, the scheme applicable to manual or clerical workers, as the case may be.3. Where, under the legislation of a Member State, benefits are calculated on the basis of the last salary or salaries received during a reference period, the competent institution of that State shall take into account for the purposes of the calculation only those salaries, duly revalued, received during the period or periods for which the person concerned was subject to that legislation.`(9) in Chapter 6 of Title III, the following section shall be added:'Section 4Persons covered by a special scheme for civil servantsArticle 71a1. The provisions of Sections 1 and 2 shall apply by analogy to persons covered by a special unemployment scheme for civil servants.2. The provisions of Section 3 shall not apply to persons covered by a special unemployment scheme for civil servants. An unemployed person who is covered by a special unemployment scheme for civil servants, who is partially or wholly unemployed, and who, during his last employment, was residing in the territory of a Member State other than the competent State, shall receive benefits in accordance with the provisions of the legislation of the competent State as if he were residing in the territory of that State; these benefits shall be provided by the competent institution, at its expense.`(10) the following Article shall be inserted:'Article 79aProvisions relating to benefits for orphans entitled to benefits under a special scheme for civil servants1. Notwithstanding the provisions of Article 78, orphans' pensions drawn under a special scheme for civil servants shall be calculated in accordance with the provisions of Chapter 3.2. Where, in a case provided for in paragraph 1, periods of insurance, employment, self-employment or residence have also been completed under a general scheme, then benefits due under that general scheme shall be paid in accordance with the provisions of Chapter 8. Periods of insurance, self-employment or employment completed in accordance with the legislation of a special scheme for civil servants or periods which are regarded by the legislation of that Member State as equivalent to such periods, shall, where appropriate, be taken into account for the acquisition, retention or recovery of the rights to benefit in accordance with the legislation of that general scheme.`(11) the following Article shall be inserted:'Article 95cTransitional provisions for application of Regulation (EC) No 1606/981. No rights shall be acquired under Regulation (EC) No 1606/98 (*) for any period prior to 25 October 1998.2. Any period of insurance and, where appropriate, any period of employment, self-employment or residence completed under the legislation of a Member State before 25 October 1998 shall be taken into account for the determination of rights acquired in accordance with the provisions of Regulation (EC) No 1606/98.3. Subject to the provisions of paragraph 1, a right shall be acquired under Regulation (EC) No 1606/98 even if it relates to a contingency arising prior to 25 October 1998.4. Any benefit that has not been awarded or that has been suspended on account of the nationality or the residence of the person concerned shall, at the latter's request, be awarded or resumed from 25 October 1998, provided that the rights for which benefits were previously awarded did not give rise to a lump-sum payment.5. The rights of persons who prior to 25 October 1998, obtained the award of a pension may be reviewed at their request, account being taken of the provisions of Regulation (EC) No 1606/98. The provision shall also apply to the other benefits referred to in Articles 78 and 79 insofar as it applies to Articles 78 and 79a.6. If the request referred to in paragraph 4 or 5 is lodged within two years from 25 October 1998, rights deriving from Regulation (EC) No 1606/98 shall be acquired from that date and the provisions of the legislation of any Member State on the forfeiture or lapse of rights may not be applied to the persons concerned.7. If the request referred to in paragraph 4 or 5 is lodged after expiry of the period of two years following 25 October 1998, rights not forfeited or lapsed shall be acquired from the date of such request, subject to any more favourable provisions of the legislation of any Member State.(*) OJ L 209, 25. 7. 1998, p. 1.`(12) in Annex IV, Part A, the text of point D shall be replaced by the following:'D. SPAINLegislation relating to invalidity insurance under the general scheme and under the special schemes, except the special schemes for civil servants, the armed forces and the judicial administration.`(13) Annex VI shall be amended as follows:(a) in Part A. BELGIUM, the following point shall be added:'12. The harmful event referred to in Article 1 of the Law of 9 March 1953 making certain adjustments to military pensions and granting free medical care and prescriptions to servicemen invalided in peacetime shall constitute an accident at work or occupational disease within the meaning of Chapter 4 of Title III of the Regulation.`(b) in Part B. DENMARK, the following point shall be added:'10. From a person who is covered by a special scheme for civil servants who is resident in Denmark and(a) to whom the provisions of Title III, Chapter 1, sections 2 to 7 do not apply; and(b) who is not entitled to a Danish pension,the competent authorities may demand payment for the cost of benefits in kind granted in Denmark, insofar as the benefits in kind are covered by the special scheme concerned and/or by the personal insurance scheme supplementing it. This also applies to the spouse and children under the age of 18 of such a person.`(c) in Part C. GERMANY, the following points shall be added:'21. (a) Insofar as they concern benefits in kind, Title III, Chapter 1, sections 2 to 7 do not apply to persons who are entitled to benefits in kind under a scheme for civil servants or persons treated as such and who are not insured under the statutory sickness insurance system.(b) Where, however, a person covered by a scheme for civil servants resides in a Member State under whose legislation:- the right to receive benefits in kind is not subject to conditions of insurance or employment, and- no pension is payable,he shall be advised by his sickness institution to advise the appropriate authorities of the Member State of residence that he does not wish to avail himself of rights to benefits in kind granted under the national legislation in his Member State of residence. Where appropriate, this may be done with reference to Article 17a of the Regulation.22. Notwithstanding the provisions of point 21, in respect of benefits in kind, the provisions of Article 27 of the Regulation shall be deemed to apply to any person who is entitled to both a pension under Beamtenversorgungsrecht and a pension under the legislation of another Member State.23. Chapter 4 does not apply to persons entitled to benefits in kind provided by accident insurance cover for civil servants and persons treated as such.`(d) in Part D. SPAIN,(i) point 3 shall be replaced by the following:'3. (a) In all Spanish social security schemes, with the exception of the scheme for civil servants, the armed forces and the judicial administration, any employed person or self-employed person who is no longer insured under Spanish legislation shall be considered to be still insured, when the risk materialises, for the purposes of implementing the provisions of Chapter 3 of Title III of the Regulation, if he is insured, under the legislation of another Member State at the time of materialisation of the risk or, failing that, in the case where a benefit is due for the same risk in pursuance of the legislation of another Member State. The latter condition shall be deemed to have been fulfilled, however, in the case referred to in Article 48(1).(b) For the purposes of implementing the provisions of Chapter 3 of Title III of the Regulation, the years which the worker lacks to reach the pensionable or compulsory retirement age stipulated in point 4 of Article 31 of the consolidated text of the Law on State Pensioners will be taken into account as service performed only if at the time of materialisation of the risk in respect of which invalidity or death pensions are due, the beneficiary was covered by Spain's special scheme for public servants or in an activity accorded like treatment under that scheme.`(ii) the following points shall be added:'5. Periods completed in other Member States which must be calculated in the special scheme for civil servants, the armed forces and the judicial administration, will be treated in the same way, for the purposes of Article 47 of the Regulation, as the periods closest in time covered as a civil servant in Spain.6. In the special scheme for civil servants, the armed forces and the judicial administration, the expression "acto de servicio" (act of service) refers to accidents at work and occupational diseases within the meaning of and for the purposes of implementing the provisions of Chapter 4 of Title III of the Regulation.7. (a) Insofar as they concern benefits in kind, Title III, Chapter 1, sections 2 to 7 do not apply to beneficiaries of the special scheme for civil servants, the armed forces and the judicial administration who are covered under the Spanish "Mutualismo administrativo".(b) Where, however, a person covered by one of these schemes resides in a Member State under whose legislation:- the right to receive benefits in kind is not subject to conditions of insurance or employment, and- no pension is payable,he shall be advised by his sickness institution to advise the appropriate authorities of the Member State of residence that he does not wish to avail himself of rights to benefits in kind granted under the national legislation in his Member State of residence. Where appropriate, this may be done with reference to Article 17a of the Regulation.8. Notwithstanding the provisions of point 7, in respect of benefits in kind, the provisions of Article 27 of the Regulation shall be deemed to apply to any person who is entitled to both a pension under special schemes for civil servants, the armed forces and the judicial administration and a pension under the legislation of another Member State.`(e) in Part F. GREECE, the following points shall be added:'7. As regards civil servants and persons treated as such recruited up to 31 December 1982, the provisions of Chapters 2 and 3 of Title III of the Regulation shall apply by analogy if the persons concerned have completed periods of insurance in another Member State within the framework either of a special pension scheme for civil servants or persons treated as such, or of a general scheme, provided that the persons concerned have been employed as civil servants or as persons treated as such in accordance with the provisions of Greek legislation.8. Application of the provisions of Articles 43a(2) and 51a(2), where no pension rights have been acquired under a special scheme for civil servants or persons treated as such, shall not prejudice the application of Greek legislation (Code for civil and military pensions) regarding transfer of insurance periods from a special scheme for civil servants to the general insurance scheme for employed persons via the payment of the required contribution.`(f) in Part I. LUXEMBOURG, the following points shall be added:'5. For a civil servant not subject to Luxembourg legislation at the time of leaving the service, the basis for calculation for the award of a pension shall be the final salary of the person concerned on leaving the Luxembourg civil service, this salary being established in accordance with the legislation in force at the time of maturity of the pension.6. Where there is a move from a Luxembourg statutory scheme to a special scheme for civil servants or persons treated as such in another Member State, the provisions of Luxembourg legislation on retroactive insurance shall be suspended.7. Approval of periods by the Luxembourg statutory scheme shall be based on periods completed in Luxembourg alone.`(g) in Part K. AUSTRIA,(i) point 1 shall be replaced by the following:'1. For the purposes of applying the Regulation, Austrian legislation regarding transfer of insurance periods by the payment of a transfer sum shall remain in force when there is a change between a general scheme and a special scheme for civil servants.`(ii) the following point shall be added:'6. For the purposes of applying the Regulation, benefits under the Law on protection of the armed forces (Heeresversorgungsgesetz - HVG) shall be treated as benefits in respect of accidents at work and occupational diseases.`(h) the text of Part L. PORTUGAL shall be replaced by the following:'L. PORTUGALAs regards persons covered by the special scheme for civil servants and persons treated as such who no longer work for the Portuguese administration when they retire or when their pension rights are determined, the last salary received from that administration will be taken into account in order to calculate the pension.`(i) in Part M. FINLAND, the following point shall be added:'5. Where a person belonging to a special scheme for civil servants is resident in Finland and:(a) the provisions of Title III, Chapter I, sections 2 to 7 do not apply; and(b) the person in question is not entitled to a pension from Finland,he shall be liable for the costs of benefits in kind granted to him or his family members in Finland insofar as they are covered by the special scheme for civil servants and by the personal insurance arrangement supplementing it.`(j) in Part N. SWEDEN, the following point shall be added:'5. A person covered by a special scheme for civil servants who is resident in Sweden, and:(a) to whom the provisions of Title III, Chapter 1, sections 2 to 7 do not apply, and(b) who is not entitled to a Swedish pension,shall be liable to pay for medical care provided in Sweden at the rates which according to Swedish legislation apply for non-residents insofar as the care provided is covered by the special scheme concerned and/or by the personal insurance scheme supplementing it. This also applies to the spouse and children under the age of 18 of such a person.`Article 2 Regulation (EEC) No 574/72 shall be amended as follows:(1) the introductory part of Article 8(3) shall be replaced by the following:'3. In the cases referred to in Article 14c(b) and 14f of the Regulation, where the person in question or a member of his family is entitled to claim benefits in kind in respect of sickness or maternity under the two legislations in question, the following rules shall be applicable:`(2) Article 9(3) shall be replaced by the following:'3. By way of derogation from paragraphs 1 and 2, in the cases referred to in Articles 14c(b) or 14f of the Regulation, any entitlement to death grants acquired under the legislation of the Member States concerned shall be retained.`(3) the following Article shall be inserted:'Article 12bRules applicable in respect of persons referred to in Articles 14e or 14f of the RegulationThe provisions of Article 12a(1), (2), (3) and (4) shall apply by analogy to those persons covered by Articles 14e or 14f of the Regulation. In cases covered by Article 14f of the Regulation, the institution designated by the competent authorities of the Member States whose legislation is determined to be applicable shall inform each other accordingly.`(4) the last sentence of Article 15(1)(a) shall be replaced by the following:'Nevertheless, in the cases referred to in Articles 14c(b) or 14f of the Regulation, the abovementioned institutions shall likewise take account, for the award of benefits, of the periods of insurance or of residence completed under an obligatory insurance scheme under the legislation of the Member States in question which overlap each other.`(5) Annex 1 shall be amended as follows:(a) the following shall be added to Part A. BELGIUM:'3. Ministre des Pensions, Bruxelles - Minister van Pensioenen, Brussel (Minister for Pensions, Brussels).4. Ministre de la Fonction publique - Minister van Ambtenarenzaken, Brussel (Minister for the Civil Service, Brussels).`(b) the following shall be added to Part B. DENMARK:'4. Finansministeren (Minister for Finance), KÃ ¸benhavn`(c) the following shall be added to Part F. GREECE:'6. Ã Ã °Ã ¯Ã µÃ ±Ã £Ã ¼Ã ² Ã Ã ©Ã ªÃ ¯Ã ­Ã ¯Ã ¬Ã ©Ã ªÃ ¾Ã ­, Ã Ã ¨Ã Ã ­Ã ¡ (Minister for Economic Affairs), Athens`(d) the following shall be added to Part H. ITALY:'5. Ministero del tesoro, del bilancio e della programmazione economica (Ministry of the Treasury, the Budget and Economic Programming), Roma`(e) the following shall be added to Part I. LUXEMBOURG:'3. MinistÃ ¨re de la Fonction publique et de la rÃ ©forme administrative (Ministry for Public Service and Administrative Reform), Luxembourg`(f) the following shall be added to Part K. AUSTRIA:'3. As regards special schemes for civil servants: Bundesminister fÃ ¼r Finanzen (Federal Minister for Finance), Wien, or the relevant provincial government (Landesregierung)`(g) the following shall be added to Part L. PORTUGAL:'5. Ministro das FinanÃ §as (Minister for Finance), Lisboa6. Ministro Adjunto e da AdministraÃ §Ã £o Interna (State Secretary for Interior Administration), Lisboa`(6) Annex 2 shall be amended as follows:(a) in Part A. BELGIUM:(i) the following shall be added to point 2:>TABLE>(ii) the following shall be added to point 3:>TABLE>(iii) the following shall be added to point 4:>TABLE>(iv) the following shall be added to point 5:>TABLE>(v) the following shall be added to point 6(b):>TABLE>(vi) the following shall be added to point 6(c):>TABLE>(vii) the following text shall be added to point 6:>TABLE>(b) Part B. DENMARK shall be amended as follows:(i) the following shall be added to point 2. Invalidity:>TABLE>(ii) the following shall be added to point 3. Old-age and death (pensions):>TABLE>(c) Part D. SPAIN shall be amended as follows:(i) the first line of point 1 shall be replaced by the following:'1. All schemes with the exception of the mariners' scheme and the scheme for civil servants, military personnel and court officers.`(ii) the following points shall be added:>TABLE>(d) Part E. FRANCE shall be amended as follows:(i) the following shall be added to point 3.I.A:>TABLE>(ii) the following shall be added to point 3.II.A:>TABLE>(e) Part F. GREECE shall be amended as follows:(i) the following shall be added to point 2:>TABLE>(ii) the following shall be added to point 3:>TABLE>(iii) the following shall be added to point 5:>TABLE>(f) the following shall be added to point H. ITALY:>TABLE>(g) In Part I. LUXEMBOURG, the following shall be added to point 2:>TABLE>(h) Part L. PORTUGAL shall be amended as follows:(i) The following subtitle shall be inserted before the words 'I. Mainland`:'A. IN GENERAL:`(ii) the following text shall be added:>TABLE>(7) Annex 3 shall be amended as follows:(a) Part A. BELGIUM shall be amended as follows:(i) the following shall be added to point I.2:>TABLE>(ii) the following shall be added to point I.3:>TABLE>(b) in Part I. LUXEMBOURG, the following shall be added to point 2:>TABLE>;(8) Annex 4 shall be amended as follows:(a) in Part B. DENMARK, the following point shall be inserted:>TABLE>(b) Part D. SPAIN shall be amended as follows:(i) the text of point 1, left-hand column, shall be replaced by the following:'1. For all schemes which are part of the social security system, with the exception of the mariners' scheme, the scheme for civil servants, military personnel and court officers, and for all contingencies, with the exception of unemployment.`(ii) the following points shall be added:>TABLE>(c) in Part F. GREECE, the following point shall be added:>TABLE>(d) in Part I. LUXEMBOURG, the following point shall be added to section I, point 2:>TABLE>(9) Annex 10 shall be amended as follows:(a) in Part A. BELGIUM, the following points shall be inserted:>TABLE>(b) Part D. SPAIN shall be amended as follows:(i) the text of point 3, left-hand column, shall be replaced by the following:'3. For the purposes of applying Article 38(1), Article 70(1), Article 85(2) and Article 86(2) of the implementing Regulation save in respect of mariners and for the last two Articles mentioned, save in respect of persons in the special scheme for military personnel:`(ii) the following point shall be added:>TABLE>(c) in Part I. LUXEMBOURG, the following shall be added to point 7(a):>TABLE>(d) in Part K. AUSTRIA, point 1 shall be replaced by the following:>TABLE>(e) Part L. PORTUGAL shall be amended as follows:(i) the following subtitle shall be inserted before the words 'I. Mainland`:'A. IN GENERAL:`(ii) the following text shall be added:>TABLE>.Article 3 This Regulation shall enter into force on 25 October 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 29 June 1998.For the CouncilThe PresidentR. COOK(1) OJ C 46, 20. 2. 1992, p. 1.(2) OJ C 94, 13. 4. 1992, p. 4.(3) OJ C 98, 21. 4. 1992, p. 4.(4) OJ L 149, 5. 7. 1971, p. 2. Regulation as last amended by Regulation (EC) No 1223/98 (OJ L 168, 13. 6. 1998, p. 1).(5) OJ L 74, 27. 3. 1972, p. 1. Regulation as last amended by Regulation (EC) No 1223/98 (OJ L 168, 13. 6. 1998, p. 1).(6) See page 46 of this Official Journal.